DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HUSSEL (US 20160293811).
Regarding claim 16, HUSSEL discloses a display apparatus comprising:
a plurality of unit modules (each pixel 204 of fig 2B which can be the light emitting apparatuses of fig 1C, see para 72); and
a frame (the layer 208 which supports the plurality of arrays 204, see fig 2B, para 72) configured to support the plurality of unit modules, 
wherein each of the plurality of unit modules comprises (each RGB array 204 can be the device 100 of fig 1C, see para 72):
a substrate (substrate 104, see fig 1C, para 42);
a first electrode (central electrode 108B, see fig 1C, para 59) and a second electrode (other electrodes 108a, c and d, see fig 1C, para 59) formed on the substrate;
a plurality of inorganic light emitting diodes (the diodes 102a-c can be group III nitride LEDs, see fig 1C, para 41) mounted on a mounting surface of the substrate (102a-c are mounted on the top surface of 104, see fig 1C), wherein  each of the plurality of inorganic light emitting diodes includes a side surface (side surfaces of 102a-c, see fig 1C), a front light emitting surface (upper surfaces of 102a-c, see fig 1C), a rear surface (bottom surfaces of 102a-c, see fig 1C) opposite to the front light emitting surface, a first contact electrode (right electrode 130 connecting 102a to 108b, see fig 1C, para 51) connected to an upper surface of the first electrode formed on the substrate (the bump 130 connects 102 to 108, see fig 1C, para 51), and a second contact electrode (left electrode 130 connecting 102a to 108a, see fig 1C, para 51) connected to an upper surface of the second electrode formed on the substrate (the bump 130 connects 102 to 108, see fig 1C, para 51), the first contact electrode and the second contact electrode are disposed between the rear surface and the substrate (electrodes 108 are between 102 and 104, see fig 1C), and the front light emitting surface is directed to a front side of the display apparatus (the upper surface of 102 faces an upper surface of device 100);
a black molding layer (black silicone layer 106, see fig 1C, para 42, 55 and claim 5) having a low refractive index (106 can be silicone which has an index of refraction of 1.4, see para 55 and claim 5) and configured to directly contact and surround the side surface of each of the plurality of inorganic light emitting diodes (106 is in direct contact with and surrounds 102, see fig 1C) such that light generated by each of the plurality of inorganic light emitting diodes is emitted through the front light emitting surface of each of the plurality of inorganic light emitting diodes,  wherein the black molding layer is further configured to cover a portion of the upper surface of the first electrode on the substrate, and a portion of the upper surface of the second electrode on the substrate (106 directly covers top surfaces of electrodes 108a-d, see fig 1C);
a thickness of the black molding layer being a same as a distance from the mounting surface of the substrate to the front light emitting surface of each of the plurality of inorganic light emitting diodes (the thickness of 106 is the same as the distance from a top surface of 104 to the top surface of 102, see fig 1C);
a transparent molding layer (fig 1C, 124, para 54) provided on the black molding layer and the plurality of inorganic light emitting diodes to protect the plurality of inorganic light emitting diodes (124 covers a top surface of 102, see fig 1C); and
a black optical film provided on a front surface of the transparent molding layer (210 can be a polarizer that is on the top surface of 204 which would be the top surface of 124 if 204 is the same as the device 100 of fig 1C, and the black optical film can be a polarizer, see fig 2B, para 72 and fig 1C) to improve optical characteristics of the plurality of inorganic light emitting diodes, the front surface of the transparent molding layer being directed to the front side of the display apparatus.
Regarding claim 17, HUSSEL discloses the display apparatus of claim 16, wherein 5 the black molding layer has a refractive index of 1.40 or more and 1.58 or less (106 can be silicone, which can have an index of refraction of 1.4, see para 68).
Regarding claim 20, HUSSEL discloses the display apparatus of claim 16, wherein the plurality of unit modules are assembled to each other and are arranged in a matrix form (the pixels 204 are arranged in a matrix on 208, see fig 2B, para 72).
Regarding claim 25, HUSSEL discloses a display apparatus comprising: 
a plurality of unit modules (each pixel 204 of fig 2B which can be the light emitting apparatuses of fig 1C, see para 72); and
a frame (the layer 208 which supports the plurality of arrays 204, see fig 2B, para 72) configured to support the plurality of unit modules, 
wherein each of the plurality of unit modules comprises (each RGB array 204 can be the device 100 of fig 1C, see para 72):
a substrate (substrate 104, see fig 1C, para 42);
a plurality of inorganic light emitting diodes (the diodes 102a-c can be group III nitride LEDs, see fig 1C, para 41) mounted on a mounting surface of the substrate (102a-c are mounted on the top surface of 104, see fig 1C), each of the plurality of inorganic light emitting diodes includes a side surface (side surfaces of 102a-c, see fig 1C), a front light emitting surface (upper surfaces of 102a-c, see fig 1C) that is directed to a front side of the display apparatus (the upper surface of 102 faces an upper surface of device 100);
a black molding layer (black silicone layer 106, see fig 1C, para 42, 55 and claim 5) having a low refractive index (106 can be silicone which has an index of refraction of 1.4, see para 55 and claim 5) and configured to directly contact and surround the side surface of each of the plurality of inorganic light emitting diodes (106 is in direct contact with and surrounds 102, see fig 1C) such that light generated by each of the plurality of inorganic light emitting diodes is emitted through the front light emitting surface of each of the plurality of inorganic light emitting diodes, 
a thickness of the black molding layer being a same as a distance from the mounting surface of the substrate to the front light emitting surface of each of the plurality of inorganic light emitting diodes (the thickness of 106 is the same as the distance from a top surface of 104 to the top surface of 102, see fig 1C);
a transparent molding layer (fig 1C, 124, para 54) provided on the black molding layer and the plurality of inorganic light emitting diodes to protect the plurality of inorganic light emitting diodes (124 covers a top surface of 102, see fig 1C); and
a black optical film provided on a front surface of the transparent molding layer (210 can be a polarizer that is on the top surface of 204 which would be the top surface of 124 if 204 is the same as the device 100 of fig 1C, and the black optical film can be a polarizer, see fig 2B, para 72 and fig 1C) to improve optical characteristics of the plurality of inorganic light emitting diodes, the front surface of the transparent molding layer being directed to the front side of the display apparatus.
wherein the black molding layer is formed either by supplying a black molding liquid onto the substrate to surround the side surface of each of the plurality of inorganic light emitting diodes (106 surrounds 102, see fig 1C) and curing the black molding liquid or by arranging a black film on the substrate to cover the plurality of inorganic light emitting diodes (106 covers side surfaces of 102, see fig 1C) and allowing the black film to be exposed such that the front light emitting surface of each of the plurality of inorganic light emitting diodes is exposed (top surfaces of 102 are exposed from 106, see fig 1C).
The examiner notes that “the black molding layer is formed either by supplying a black molding liquid onto the substrate to surround the side surface of each of the plurality of inorganic light emitting diodes and curing the black molding liquid or by arranging a black film on the substrate” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEL (US 20160293811) in view of MIYOSHI (US 20150171267).
Regarding claim 18, HUSSEL discloses the display apparatus of claim 16.
HUSSEL fails to explicitly disclose a device, wherein the black molding layer comprises at least one of a thermosetting material and a photosensitive material.
MIYOSHI discloses a device, wherein the black molding layer comprises at least one of a thermosetting material and a photosensitive material (resin 30 can include thermosetting resin, see fig 5, para 111).
HUSSEL and MIYOSHI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUSSEL with the specific material of MIYOSHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUSSEL with the specific material of MIYOSHI in order to more effectively reflect the light (see MIYOSHI para 111).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEL (US 20160293811) in view of BOWER (US 20180119931).
Regarding claim 19, HUSSEL discloses the display apparatus of claim 16.
HUSSEL fails to explicitly disclose a device, wherein a width and a length of the plurality of inorganic light emitting diodes each has a size of several micrometers to several hundreds of micrometers.
BOWER discloses a device, wherein a width and a length of the plurality of inorganic light emitting diodes each has a size of several micrometers to several hundreds of micrometers (LEDs 32 can have lengths and widths of 2 to 50 microns, see para 101).
HUSSEL and BOWER are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUSSEL with the specific dimensions of BOWER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUSSEL with the specific dimensions of BOWER in order to improve the efficiency of the device (see BOWER para 67).  
Additionally, parameters such as the size of elements in the art of semiconductor light emitting devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of devices in the device of HUGON in order to at least
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUSSEL (US 20160293811) in view of IKEGAMI (US 20150340550).
Regarding claim 22, HUSSEL discloses the display apparatus of claim 16.
HUSSEL fails to explicitly disclose a device, wherein the first contact electrode is connected to the first electrode through a first solder, and the second contact electrode is connected to the second electrode formed on the substrate through a second solder, and 
wherein the black molding layer is further configured to cover and contact the first solder, the portion of the upper surface of the first electrode on the substrate, a side of the first electrode on the substrate, the second solder, the portion of the upper surface of the second electrode on the substrate, and a side of the second electrode on the substrate.
IKEGAMI discloses a device, wherein the first contact electrode (fig 1, 14a, para 18) is connected to the first electrode (fig 1, 4a, para 18) through a first solder (fig 1, 24a, para 18), and the second contact electrode (fig 1, 14b, para 18) is connected to the second electrode (fig 1, 4b, para 18) formed on the substrate through a second solder (fig 1, 24b, para 18), and 
wherein the black molding layer is further configured to cover and contact the first solder, the portion of the upper surface of the first electrode on the substrate, a side of the first electrode on the substrate, the second solder, the portion of the upper surface of the second electrode on the substrate, and a side of the second electrode on the substrate (6 covers surfaces of 4a, 4b, 24a, 24b , 14a, 14b, and 10, see fig 1).
HUSSEL and IKEGAMI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HUSSEL with the solder of IKEGAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HUSSEL with the solder of IKEGAMI in order to enable miniaturization and easy production (see IKIGAMI para 9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811